Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 19 recites "in response to the request".  However, independent claim 15 recites “a registration request”, and the dependent claim 19 recites “an assistance request”. Therefore, it is unclear which request is being referred to [i.e. it is unclear whether “the request” refers to “a registration request” or “an assistance request”], and thus fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, 12, 13, 14, 15, 18, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payette et al. (US PG PUB US 20140189760), hereinafter "Payette".
Regarding Claim 1, Payette discloses:
A method of streaming data from an electronic device in a network based on event-coordinated uplink network assistance data received from a network assistance device (i.e. method/system for streaming video/data from user devices UEs 102 in a network based on instructions, e.g. instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data], received from application/event servers 140/150 [i.e. a network assistance device]) (Abstract, 102, 140 & 150 - Fig. 1, 550 – Fig. 5, 13 & 14 – Fig. 6, ¶ 0089 – 0091 and ¶0115 – 0117) comprising: 
determining that a data streaming session corresponds to a real-life event (i.e. the system may define/determine that a video stream [i.e. a data streaming session] from a particular user corresponds to an event associated with the user, wherein the event may be a sporting event, entertainment event, etc. [i.e. a real-life event]) (402, 409, 422 & 424 – Fig. 4, ¶ 0061, ¶ 0066 and ¶ 0078), 
wherein a plurality of data streaming sessions pertain to the real-life event (i.e. it is possible that many users are videotaping the same event using UEs 102, and the 
registering the data streaming session to a network assistance service hosted by the network assistance device in response to determining that the streaming session corresponds to the real-life event (i.e. after defining/determining that the video stream [i.e. the data streaming session] corresponds to the event [i.e. a real-life event], the video stream [i.e. the data streaming session] may be registered to a process/service [i.e. a network assistance service] hosted by event/application server 140/150 [i.e. the network assistance device] based on event name, location, etc. in order to make the video searchable by viewing users) (5, 7 & 8 – Fig. 6, ¶ 0082 - 0083 and ¶ 0107 - 0110), 
wherein the network assistance service is configured to provide event-coordinated uplink network assistance data that is based on requirements of the plurality of data streaming sessions, and network resources available for the plurality of data streaming sessions (i.e. process/service of event/application servers 140/150 [i.e. the network assistance service] may provide instructions, e.g. instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data], that are based on required quality/bitrate levels [i.e. requirements; For example, highly-rated video streams are required to transmit with higher quality, whereas lower-rated video streams are required to transmit with lower quality] of the video streams [i.e. the plurality of data streaming sessions], and  allocated resources [i.e. network resources available] for the video streams [i.e. the plurality of data streaming sessions] of the event) (550 & 560 – Fig. 5, 13 & 14 – Fig. 6, ¶ 0005, ¶ 0016 and ¶ 0078, ¶ 0080 and ¶ 0091 - 0092); 

modifying at least one transmission characteristic of the data streaming session based on the event-coordinated uplink network assistance data (i.e. the user application causes the adaptation of the encoder of the sending device to dynamically adjust [i.e. modifying] its coding to meet the new bit rate [i.e. transmission characteristic of the data streaming session] based on the instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data]) (14 & 15 – Fig. 6, ¶ 0092 and ¶ 0115 - 0117).


Regarding Claim 4, Payette teaches:
wherein modifying at least one transmission characteristic of the data streaming session involves at least one of selecting a media codec, selecting a media operating point, selecting a media quality, selecting a data rate, selecting a frame rate, selecting a resolution, selecting a compression level, pausing the data streaming session, or resuming the data streaming session (i.e. event/application servers 140/150 may select bit rate [i.e. data rate], quality level [i.e. media quality], resolution and/or frame rate) (¶ 0089 and ¶ 0091).




Wherein the network assistance service is implemented in or connected to a base station (i.e. process/service of event/application servers 140/150 [i.e. the network assistance service] is connected to a base station or eNodeB 111) (111 & 140 - Fig. 1 and ¶ 0043).

Regarding Claim 9, Payette teaches:
streaming the data from the data streaming session to a media production element based on the event-coordinated uplink network assistance data (i.e. bit rate of the video stream is changed to a new bit rate based on the instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data], and the video is streamed [i.e. streaming the data from the data streaming session] to receiving clients [i.e. a media production element]) (Fig. 6, ¶ 0092 and ¶ 0115 - 0117).

Regarding Claim 12, Payette teaches:
receiving user confirmation, wherein registering the data streaming session to the network assistance service is performed in response to receiving the user confirmation (i.e. client 102 request to join a specific event [i.e. receiving user confirmation for joining a particular event] from a list of events; Then, the video stream [i.e. the data streaming session] may be registered to a process/service [i.e. a network assistance service] hosted by event/application server 140/150 [i.e. the network assistance device] based on event name, location, etc. so that the video may be searchable by viewing users) (5, 7 & 8 – Fig. 6 and ¶ 0107 - 0110).

Regarding Claim 13, Payette teaches:
receiving information about the event or network characteristics of the event from the network assistance service (i.e. viewing user may receive the event information, e.g. a list of available videos for the event, the service of the event/application server 140/150 [i.e. the network assistance service]) (¶ 0082 - 0083).

Regarding Claim 14, Payette teaches:
an electronic device comprising a wireless interface and a control circuit configured to carry out the method of Claim 1 (i.e. event server 140, application server 150 [i.e. an electronic device] and UE 102 include wireless interface and control circuit) (102 – Fig.1, Fig. 2, ¶ 0040 and ¶ 0050).

Regarding Claim 15, Payette teaches:
a method of providing event-coordinated uplink network assistance by a network assistance service hosted by a network assistance device to a plurality of electronic devices during streaming of data from the plurality of electronic devices in a network (i.e. method/system for streaming video/data from user devices UEs 102 [i.e. a plurality of electronic devices] in a network based on instructions, e.g. instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data], received from application/event servers 140/150 [i.e. a network assistance device]) (Abstract, 102, 140 & 150 - Fig. 1, 550 – Fig. 5, 13 & 14 – Fig. 6, ¶ 0089 – 0091 and ¶0115 – 0117), comprising: 

receiving a registration request from the plurality of electronic devices for a plurality of data streaming sessions corresponding to the real-life event (i.e. system may receive requests [i.e. a registration request] from the user devices UEs 102 [i.e. the plurality of electronic devices] for transmitting video streams [i.e. a plurality of data streaming sessions] of the event, e.g. e.g. a sporting event, entertainment event, etc. [i.e. corresponding to the real-life event]) (402, 404 & 420 – Fig. 4, 5, 7 & 8 – Fig. 6, ¶ 0061 -  0062, and ¶ 0107 - 0110); 
registering the plurality of data streaming sessions to the event (i.e. the video streams [i.e. he plurality of data streaming sessions] may be registered to a process/service [i.e. a network assistance service] hosted by event/application server 140/150 [i.e. the network assistance device] based on event name, location, etc. in order to make the videos searchable by viewing users) (5, 7 & 8 – Fig. 6, ¶ 0082 - 0083 and ¶ 0107 - 0110); 
determining event-coordinated uplink network assistance data based on requirements of the plurality of data streaming sessions and network resources available for the plurality of data streaming sessions (i.e. process/service of event/application servers 140/150 [i.e. the network assistance service] may determine instructions, e.g. instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data], that are based on required quality/bitrate levels [i.e. requirements; For 
transmitting the event-coordinated uplink network assistance data to at least one electronic device of the plurality of electronic devices (i.e. sending clients / UEs 102 [i.e. at least one electronic device of the plurality of electronic devices] may receive instructions for video encoding parameters [i.e. the event-coordinated uplink network assistance data] from event/application servers 140/150) (¶ 0092).

Regarding Claim 18, Payette teaches:
wherein the event-coordinated uplink network assistance data comprises at least one of a recommended media codec, a recommended media operating point, a recommended media quality, a recommended data rate, a recommended frame rate, a recommended resolution, a recommended compression level, a pause data stream command, or a resume data stream command (i.e. instructions, e.g. instructions for video encoding parameters [i.e. event-coordinated uplink network assistance data] may include bit rate, quality level, resolution and/or frame rate [i.e. a recommended media quality, a recommended data rate, a recommended frame rate, a recommended resolution]) (¶ 0089 and ¶ 0091).


Regarding Claim 22, Payette teaches:
wherein the network assistance service is implemented in or connected to a base station (i.e. process/service of event/application servers 140/150 [i.e. the network assistance service] is connected to a base station or eNodeB 111) (111 & 140 - Fig. 1 and ¶ 0043).


Regarding Claim 24, Payette teaches:
receiving media optimization information from a media production service (i.e. application server 150 may receive ranking [i.e. media optimization information] of video sessions from receiving clients [i.e. a media production service]) (11 & 12 – Fig. 6 and ¶ 0110 - 0117), 
wherein the event-coordinated uplink network assistance data is further determined based on the media optimization information (i.e. based on the ranking [i.e. the media optimization information], instruction for adjusting video encoding parameters [i.e. event-coordinated uplink network assistance data] is determined and generated) (13 & 14 – Fig. 6 and ¶ 0110).






wherein the media optimization information comprises a priority indication that indicates a priority of the at least one electronic device of the plurality of electronic devices (i.e. ranking information [i.e. the media optimization information] includes highest ranking video session [i.e. a priority indication] which indicates that a particular sending client [i.e. the at least one electronic device of the plurality of electronic devices] win votes [i.e. highest priority]; application server commands event server to upgrade or downgrade the specific video being viewed based on the compiled rankings) (11 & 12 – Fig. 6 and ¶ 0110 - 0117).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payette as applied to claims 1 and 15 above, and further in view of Oyman (US PG PUB 20180139254), hereinafter "Oyman".
Regarding Claim 2, Payette discloses all the features with respect to Claim 1 as described above.
However, Payette does not explicitly disclose: 

On the other hand, in the same field of endeavor, Oyman teaches:
wherein the network assistance service is hosted by a DASH-aware network element (DANE) (i.e. the service [i.e. the network assistance service], which provides a set of parameters, e.g. a media selection, a particular version, a resolution, bit rate, etc., is hosted by DANE component 204) (204 – Fig. 2 and ¶ 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette to include the feature wherein the network assistance service is hosted by a DASH-aware network element (DANE) as taught by Oyman in order to control the delivery of the media content for rendering in the DASH client based on a set of parameters such as a media selection, a particular version, a resolution, bit rate, etc. (¶ 0043).

Regarding Claim 16, Payette discloses all the features with respect to Claim 15 as described above.
However, Payette does not explicitly disclose: 
wherein the network assistance service is hosted by a DASH-aware network element (DANE).
On the other hand, in the same field of endeavor, Oyman teaches:
wherein the network assistance service is hosted by a DASH-aware network element (DANE) (i.e. the service [i.e. the network assistance service], which provides a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette to include the feature wherein the network assistance service is hosted by a DASH-aware network element (DANE) as taught by Oyman in order to control the delivery of the media content for rendering in the DASH client based on a set of parameters such as a media selection, a particular version, a resolution, bit rate, etc. (¶ 0043).


Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payette as applied to claims 1 and 15 above, and further in view of Payette et al. (US PG PUB 20130042276), hereinafter "Payette2".
Regarding Claim 5, Payette discloses all the features with respect to Claim 1 as described above. 
However, Payette does not explicitly disclose:
transmitting a request for uplink network assistance for the data streaming session.
On the other hand, in the same field of endeavor, Payette2 teaches:
transmitting a request for uplink network assistance for the data streaming session (i.e. an MD 110 may transmit a request to scheduler 171, wherein the request includes transmission bit rate request information, a type of video stream to be provided via the uplink video session, one or more negotiability parameters indicative of extent of negotiability of one or more of the types of information associated with the request by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette to include the feature for transmitting a request for uplink network assistance for the data streaming session as taught by Payette2 in order to negotiate transmission parameters for the video streaming session (¶ 0069).

Regarding Claim 6, Payette discloses all the features with respect to Claim 1 as described above. 
However, Payette does not explicitly disclose:
transmitting device-related information to the network assistance service.
On the other hand, in the same field of endeavor, Payette2 teaches:
transmitting device-related information to the network assistance service (i.e. MD 110 may transmit device capability information, battery power status, etc. [i.e. device-related information] associated with the MD 110 to scheduler 171 [i.e. the network assistance service]) (¶ 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette to include the feature for transmitting device-related information to the network assistance service as taught by Payette2 so that the network assistance service may use device related information to determine scheduling of the uplink video session via the wireless uplink (¶ 0069 - 0071).

However, Payette does not explicitly disclose:
receiving an assistance request from the at least one electronic device of the plurality of electronic devices, wherein the event-coordinated uplink network assistance data is transmitted in response to the request.
On the other hand, in the same field of endeavor, Payette2 teaches:
receiving an assistance request from the at least one electronic device of the plurality of electronic devices (i.e. an MD 110 may transmit a request to scheduler 171, wherein the request includes transmission bit rate request information, a type of video stream to be provided via the uplink video session, one or more negotiability parameters indicative of extent of negotiability of one or more of the types of information associated with the request by the MD 110 to establish the uplink video session, etc. [i.e. a request for uplink network assistance for the data streaming session]) (110 & 171 – Fig. 1, ¶ 0069 and ¶ 0119), 
wherein the event-coordinated uplink network assistance data is transmitted in response to the request (i.e. a response to an MD 110 [i.e. in response to the request] for an uplink video session includes information associated with the uplink video session to be established. For example, the information may include an indication as to when the uplink video session is to be established such that the video may be transmitted via the uplink video session, an indication of the transmission bit rate [i.e. the event-coordinated uplink network assistance data] that the MD 110 is to use for the uplink video session) (250 – Fig. 2 and ¶ 0119 - 0120).
2 in order to negotiate transmission parameters for the video streaming session (¶ 0069).

Regarding Claim 20, Payette discloses all the features with respect to Claim 15 as described above. 
However, Payette does not explicitly disclose:
receiving device-related information from the at least one electronic device.
On the other hand, in the same field of endeavor, Payette2 teaches:
receiving device-related information from the at least one electronic device (i.e. MD 110 may transmit device capability information, battery power status, etc. [i.e. device-related information] associated with the MD 110 to scheduler 171 [i.e. the network assistance service]) (¶ 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette to include the feature for receiving device-related information from the at least one electronic device as taught by Payette2 so that the network assistance service may use device related information to determine scheduling of the uplink video session via the wireless uplink (¶ 0069 - 0071).


Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payette in views of Payette2 as applied to claims 6 and 20 above, and further in view of Moore et al. (US PG PUB 20090231415), hereinafter "Moore".
Regarding Claim 7, Payette and Payette2 disclose all the features with respect to Claim 6 as described above.
However, the combination of Payette and Payette2 does not explicitly disclose:
wherein the device-related information comprises media quality levels available from the electronic device.
On the other hand, in the same field of endeavor, Moore teaches:
wherein the device-related information comprises media quality levels available from the electronic device (i.e. MCU may receive, from a source client [i.e. the electronic device], capability table [i.e. device related information] comprising bit rates and resolutions [i.e. media quality levels] supported by the source client) (540 - Fig. 5, ¶ 0033 – 0035 and ¶ 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette and Payette2 to include the feature for transmitting device-related information to the network assistance service as taught by Moore so that the network assistance service may negotiate video qualities based on the supported bit rates and resolutions of the source client (¶ 0035).



Regarding Claim 21, Payette and Payette2 disclose all the features with respect to Claim 20 as described above.
However, the combination of Payette and Payette2 does not explicitly disclose:
wherein the device-related information comprises media quality levels available from the at least one electronic device.
On the other hand, in the same field of endeavor, Moore teaches:
wherein the device-related information comprises media quality levels available from the at least one electronic device (i.e. MCU may receive, from a source client [i.e. the electronic device], capability table [i.e. device related information] comprising bit rates and resolutions [i.e. media quality levels] supported by the source client) (540 - Fig. 5, ¶ 0033 – 0035 and ¶ 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Payette and Payette2 to include the feature for wherein the device-related information comprises media quality levels available from the at least one electronic device as taught by Moore so that the network assistance service may negotiate video qualities based on the supported bit rates and resolutions of the source client (¶ 0035).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451